Order entered October 9, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00073-CV

              IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-17620

                                         ORDER
              Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

      Before the Court are Steven Aubrey’s motion seeking leave to intervene, the Estate of Ira

E. Tobolowsky’s notice of mistaken filing, and Aubrey’s response to the notice of mistaken

filing. We DENY Aubrey’s motion for leave to intervene.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE